UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21761 KEELEY FUNDS, INC. (Exact name of registrant as specified in charter) 111 West Jackson Boulevard SUITE 810 CHICAGO, IL 60604 (Address of principal executive offices) (Zip code) ALAN GOLDBERG K&L Gates LLP 70 WEST MADISON STREET, SUITE 3100 CHICAGO, IL 60602 (Name and address of agent for service) 312-786-5000 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period:December 31, 2012 Item 1. Schedule of Investments. Keeley Small Cap Value Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 100.77% Aerospace & Defense - 1.56% GenCorp, Inc. (a)(b) $ Teledyne Technologies, Inc. (a) Building Products - 0.98% A.O. Smith Corporation Capital Markets - 2.15% Gamco Investors, Inc. (c) Manning & Napier, Inc. Waddell & Reed Financial, Inc. (b) Chemicals - 2.82% Ashland, Inc. Chemtura Corp. (a) W.R. Grace & Co. (a) Commercial Banks - 2.84% Associated Banc Corp. Boston Private Financial Holdings, Inc. FirstMerit Corp. (b) Wintrust Financial Corp. (b) Commercial Services & Supplies - 1.57% Avery Dennison Corp. Corrections Corporation of America Computers & Peripherals - 0.90% NCR Corp. (a) Construction & Engineering - 2.17% Chicago Bridge & Iron Co. - ADR Great Lakes Dredge & Dock Corp. The Babcock & Wilcox Co. (a) Containers & Packaging - 0.92% Rock-Tenn Co. Diversified Financial Services - 4.92% Air Lease Corp. (a)(b) CBOE Holdings, Inc. Fidelity National Financial, Inc. MarketAxess Holdings, Inc. PHH Corp. (a)(b) Walter Investment Management Corp. (a) Electric Utilities - 0.88% Allete, Inc. PNM Resources, Inc. Electrical Equipment - 3.89% Acuity Brands, Inc. AZZ, Inc. Franklin Electric, Inc. Generac Holdings, Inc. Regal Beloit Corp. Energy Equipment & Services - 2.61% Dresser-Rand Group, Inc. (a) Dril-Quip, Inc. (a) Helix Energy Solutions Group, Inc. (a) Food Products - 1.43% Flowers Foods, Inc. Snyders-Lance, Inc. Gas Utilities - 0.60% South Jersey Industries, Inc. (b) Health Care Equipment & Supplies - 2.14% Hill-Rom Holdings, Inc. Symmetry Medical, Inc. (a) Wright Medical Group, Inc. (a)(b) Health Care Providers & Services - 1.83% Hanger Orthopedic Group, Inc. (a) Patterson Companies, Inc. Home Furnishings - 0.92% Fortune Brands Home & Security, Inc. (a) Hotels, Restaurants & Leisure - 6.97% Carrols Restaurant Group, Inc. (a)(c) Cracker Barrel Old Country Store, Inc. Denny's Corp. (a)(c) DineEquity, Inc. (a)(b) Fiesta Restaurant Group, Inc. (a) Krispy Kreme Doughnuts, Inc. (a)(b) Marriott Vacations Worldwide Corp. (a) Vail Resorts, Inc. (b) Wyndham Worldwide Corp. Household Durables - 4.34% Lennar Corp. (b) Meritage Homes Corp. (a) Pulte Group, Inc. (a) Ryland Group, Inc. (b) Toll Brothers, Inc. (a)(b) Industrial Conglomerates - 0.90% ITT Corp. (b) Insurance - 5.62% First American Financial Corp. Hanover Insurance Group, Inc. HCC Insurance Holdings, Inc. PartnerRe Ltd. Reinsurance Group of America, Inc. W.R. Berkley Corp. IT Services - 2.72% Broadridge Financial Solutions, Inc. Corelogic, Inc. (a) Wex, Inc. (a) Machinery - 11.60% Colfax Corp. (a)(b) EnPro Industries, Inc. (a) John Bean Technologies Corp. L.B. Foster Co. (c) RBC Bearings, Inc. (a) Rexnord Corp. (a)(b) Tennant Co. Terex Corp. (a) Titan International, Inc. (b) Trinity Industries, Inc. Valmont Industries, Inc. Wabtec Corp. Media - 2.98% AMC Networks, Inc. (a) Belo Corp. Lamar Advertising Co. (a)(b) Madison Square Garden, Inc. (a) Metals & Mining - 2.17% AMCOL International Corp. Kaiser Aluminum Corp. Suncoke Energy, Inc. (a) Oil, Gas & Consumable Fuels - 3.14% Carrizo Oil & Gas, Inc. (a) Gulfport Energy Corp. (a) Oasis Petroleum, Inc. (a) Sanchez Energy Corp. (a)(b) Paper & Forest Products - 1.69% Clearwater Paper Corp. (a) Deltic Timber Corp. (b) Real Estate Investment Trusts (REITs) - 2.68% Ryman Hospitality Properties, Inc. (b) Sabra Health Care REIT, Inc. Spirit Reality Capital, Inc. (a)(b) Real Estate Management & Development - 1.66% Forestar Group, Inc. (a) Howard Hughes Corp. (a) Road & Rail - 3.95% AMERCO Avis Budget Group, Inc. (a) Genesee & Wyoming, Inc. (a) Kansas City Southern Software - 1.27% Comverse Technology, Inc. (a) Comverse, Inc. (a) Monotype Imaging Holdings, Inc. Specialty Retail - 3.71% Aaron's, Inc. Foot Locker, Inc. Penske Automotive Group, Inc. (b) PetSmart, Inc. Sally Beauty Holdings, Inc. (a) Textiles, Apparel & Luxury Goods - 0.77% Hanesbrands, Inc. (a) Thrifts & Mortgage Finance - 7.64% Capitol Federal Financial Home Federal Bancorp, Inc. (c) Hometrust Bancshares, Inc. (a) Iberiabank Corp. Investors Bancorp, Inc. Northwest Bancshares, Inc. OceanFirst Financial Corp. Oritani Financial Corp. Provident Financial Services, Inc. (b) Rockville Financial, Inc. Territorial Bancorp, Inc. ViewPoint Financial Group Trading Companies & Distributors - 0.93% Kaman Corp. (b) Transportation Infrastructure - 0.90% Macquarie Infrastructure Company LLC Total Common Stocks (Cost $1,777,352,678) $ Contracts WARRANTS - 0.00% Oil, Gas & Consumable Fuels - 0.00% Magnum Hunter Resources Corp. Expiration: August 29, 2013, Exercise Price: $10.50 $ Total Warrants (Cost $0) $ Principal Amount INVESTMENTS PURCHASED WITH PROCEEDS FROM SECURITIES LENDING - 2.47% Repurchase Agreements - 2.42% Credit Suisse First Boston Repurchase Agreement, (Dated 12/31/2012), 0.20%, due 1/2/13, (Repurchased proceeds $61,312,681); [Collateralized by $142,005,000 U.S. Treasury STRIP 4.375%, 5/15/40 (Market Value $62,540,425)] $ Shares Money Market Funds - 0.05% DWS Money Market Series Fund, 0.13% Goldman Sachs Financial Square Money Market Fund, 0.14% HSBC Investment Prime Money Market Fund, 0.11% JPMorgan Prime Money Market Fund, 0.12% Total Investments Purchased With Cash Collateral From Securities Lending (Cost $62,646,845) $ SHORT TERM INVESTMENTS - 0.00% Money Market Funds - 0.00% Fidelity Government Portfolio, 0.01% $ Total Short Term Investments (Cost $504) $ Total Investments (Cost $1,840,000,027) - 103.24% $ Liabilities in Excess of Other Assets - (3.24)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR- American Depository Receipt (a) Non-income producing security. (b) All or a portion of security is out on loan.See Note 1 in the Notes to the Schedule of Investments. (c) Affiliated issuer.See Note 2 in the Notes to the Schedule of Investments. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedule of Investments. Keeley Small Cap Dividend Value Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 93.82% Auto Components - 1.26% Superior Industries International, Inc. $ Building Products - 0.81% A.O. Smith Corporation Capital Markets - 1.96% Arlington Asset Investment Corp. Manning & Napier, Inc. Chemicals - 2.37% Innophos Holdings, Inc. KMG Chemicals, Inc. Commercial Banks - 6.55% BancorpSouth, Inc. Columbia Banking System, Inc. FirstMerit Corp. Glacier Bancorp, Inc. Wintrust Financial Corp. Commercial Services & Supplies - 1.08% Deluxe Corp. Communications Equipment - 1.65% Adtran, Inc. Communications Systems, Inc. Construction & Engineering - 1.59% Primoris Services Corp. Containers & Packaging - 1.15% Bemis, Inc. Rock-Tenn Co. Diversified Consumer Services - 1.08% EPIQ Systems, Inc. Diversified Financial Services - 0.85% Walter Investment Management Corp. (a) Electric Utilities - 5.10% Allete, Inc. Cleco Corp. El Paso Electric Co. PNM Resources, Inc. Electrical Equipment - 0.66% Regal Beloit Corp. Electronic Equipment, Instruments & Components - 1.40% MTS Systems Corp. Richardson Electronics Ltd. Energy Equipment & Services - 2.69% Bristow Group, Inc. Lufkin Industries, Inc. Food & Staples Retailing - 0.48% Roundy's, Inc. Food Products - 0.45% B & G Foods, Inc. Gas Utilities - 1.16% South Jersey Industries, Inc. Health Care Equipment & Supplies - 2.57% CONMED Corporation Meridian Bioscience, Inc. Health Care Providers & Services - 3.70% Chemed Corp. Owens & Minor, Inc. U. S. Physical Therapy, Inc. Hotels, Restaurants & Leisure - 0.95% Einstein Noah Restaurant Group, Inc. Insurance - 5.24% Arthur J. Gallagher & Co. Eastern Insurance Holdings, Inc. Meadowbrook Insurance Group, Inc. Protective Life Corp. Reinsurance Group of America, Inc. IT Services - 0.52% Total System Services, Inc. Machinery - 6.97% John Bean Technologies Corp. Snap-On, Inc. Tennant Co. Titan International, Inc. Trinity Industries, Inc. Marine - 0.58% Nordic American Tanker Shipping Ltd. Media - 2.47% Arbitron, Inc. Belo Corp. Multi-line Retail - 0.69% Stage Stores, Inc. Multi-Utilities - 1.89% Global Power Equipment Group, Inc. Northwestern Corp. Oil, Gas & Consumable Fuels - 2.98% Berry Petroleum Co. World Fuel Services Corp. Paper & Forest Products - 1.16% Neenah Paper, Inc. Real Estate Investment Trusts (REITs) - 12.57% CorEnergy Infrastructure Trust, Inc. Equity Lifestyle Properties, Inc. Government Properties Income Trust Healthcare Realty Trust, Inc. Sabra Health Care REIT, Inc. Sovran Self Storage, Inc. Spirit Reality Capital, Inc. (a) STAG Industrial, Inc. Summit Hotel Properties, Inc. Semiconductors & Semiconductor Equipment - 1.36% Cohu, Inc. Software - 0.67% Jack Henry & Associates, Inc. Specialty Retail - 2.70% Aaron's, Inc. Destination Maternity Corp. Foot Locker, Inc. Textiles, Apparel & Luxury Goods - 0.89% R.G. Barry Corp. Thrifts & Mortgage Finance - 7.98% Franklin Financial Corp. Iberiabank Corp. Northwest Bancshares, Inc. Oritani Financial Corp. Territorial Bancorp, Inc. ViewPoint Financial Group Trading Companies & Distributors - 2.79% Kaman Corp. Textainer Group Holdings Ltd. Transportation Infrastructure - 1.69% Macquarie Infrastructure Company LLC Water Utilities - 1.16% Aqua America, Inc. Total Common Stocks (Cost $57,170,277) $ PREFERRED STOCKS - 0.47% Real Estate Investment Trusts (REITs) - 0.47% Strategic Hotels & Resorts, Inc., Series B, 8.25% $ Strategic Hotels & Resorts, Inc., Series C, 8.25% Total Preferred Stocks (Cost $336,787) $ EXCHANGE TRADED FUNDS - 0.27% Funds, Trusts & Other Financial Vehicles - 0.27% iShares Russell 2000 Value Index Fund $ Total Exchange Traded Funds (Cost $172,265) $ SHORT TERM INVESTMENTS - 2.83% Money Market Funds - 2.83% Fidelity Government Portfolio, 0.01% $ Total Short Term Investments (Cost $1,974,222) $ Total Investments (Cost $59,653,551) - 97.39% $ Other Assets in Excess of Liabilities - 2.61% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedules of Investments. Keeley Small-Mid Cap Value Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 98.51% Aerospace & Defense - 1.07% GenCorp, Inc. (a) $ Auto Components - 1.12% Delphi Automotive PLC (a) Building Products - 1.09% A.O. Smith Corporation Capital Markets - 3.12% Invesco Ltd. Manning & Napier, Inc. Oaktree Capital Group LLC Chemicals - 3.12% Ashland, Inc. Chemtura Corp. (a) W.R. Grace & Co. (a) Commercial Banks - 2.99% Associated Banc Corp. Boston Private Financial Holdings, Inc. Wintrust Financial Corp. Commercial Services & Supplies - 5.31% A.T. Cross Company (a) Avery Dennison Corp. Corrections Corporation of America Iron Mountain, Inc. The ADT Corporation (a) Construction & Engineering - 3.25% Chicago Bridge & Iron Co. - ADR Great Lakes Dredge & Dock Corp. The Babcock & Wilcox Co. (a) Consumer Finance - 0.97% Discover Financial Services Diversified Financial Services - 5.19% Air Lease Corp. (a) CIT Group, Inc. (a) Fidelity National Financial, Inc. PHH Corp. (a) Walter Investment Management Corp. (a) Electrical Equipment - 2.13% Franklin Electric, Inc. Generac Holdings, Inc. Energy Equipment & Services - 2.13% Dril-Quip, Inc. (a) Helix Energy Solutions Group, Inc. (a) Food Products - 2.11% Flowers Foods, Inc. Hillshire Brands Co. Health Care Equipment & Supplies - 4.21% Covidien PLC Hill-Rom Holdings, Inc. Symmetry Medical, Inc. (a) Wright Medical Group, Inc. (a) Health Care Providers & Services - 2.07% Cardinal Health, Inc. Hanger Orthopedic Group, Inc. (a) Home Furnishings - 1.06% Fortune Brands Home & Security, Inc. (a) Hotels, Restaurants & Leisure - 8.56% Carrols Restaurant Group, Inc. (a) Cracker Barrel Old Country Store, Inc. Denny's Corp. (a) DineEquity, Inc. (a) Fiesta Restaurant Group, Inc. (a) Krispy Kreme Doughnuts, Inc. (a) Marriott Vacations Worldwide Corp. (a) Wyndham Worldwide Corp. Household Durables - 3.25% Meritage Homes Corp. (a) Pulte Group, Inc. (a) Toll Brothers, Inc. (a) Industrial Conglomerates - 1.12% ITT Corp. Insurance - 1.98% Arthur J. Gallagher & Co. First American Financial Corp. IT Services - 1.11% Wex, Inc. (a) Machinery - 12.00% Briggs & Stratton Corp. Colfax Corp. (a) EnPro Industries, Inc. (a) John Bean Technologies Corp. L.B. Foster Co. Rexnord Corp. (a) Tennant Co. Terex Corp. (a) Titan International, Inc. Trinity Industries, Inc. Wabtec Corp. Media - 3.15% Belo Corp. Lamar Advertising Co. (a) Madison Square Garden, Inc. (a) Metals & Mining - 2.11% Kaiser Aluminum Corp. Suncoke Energy, Inc. (a) Multiline Retail - 1.02% Dollar Tree, Inc. (a) Oil, Gas & Consumable Fuels - 1.05% Oasis Petroleum, Inc. (a) Paper & Forest Products - 1.00% Deltic Timber Corp. Real Estate Investment Trusts (REITs) - 4.50% Rayonier, Inc. Ryman Hospitality Properties, Inc. Sabra Health Care REIT, Inc. Spirit Reality Capital, Inc. (a) Road & Rail - 4.29% Avis Budget Group, Inc. (a) Canadian Pacific Railway Ltd. Genesee & Wyoming, Inc. (a) Kansas City Southern Software - 3.27% Comverse Technology, Inc. (a) Comverse, Inc. (a) Monotype Imaging Holdings, Inc. Specialty Retail - 3.05% Aaron's, Inc. Foot Locker, Inc. Penske Automotive Group, Inc. Textiles, Apparel & Luxury Goods - 1.05% Hanesbrands, Inc. (a) Thrifts & Mortgage Finance - 3.98% Capitol Federal Financial Northwest Bancshares, Inc. Oritani Financial Corp. Territorial Bancorp, Inc. Transportation Infrastructure - 1.08% Macquarie Infrastructure Company LLC Total Common Stocks (Cost $140,462,446) $ Contracts WARRANTS - 0.00% Oil, Gas & Consumable Fuels - 0.00% Magnum Hunter Resources Corp. Expiration: August 29, 2013, Exercise Price: $10.50 $ Total Warrants (Cost $0) $ Shares SHORT TERM INVESTMENTS - 0.00% Money Market Funds - 0.00% Fidelity Government Portfolio, 0.01% $ Total Short Term Investments (Cost $823) $ Total Investments (Cost $140,463,269) - 98.51% $ Other Assets in Excess of Liabilities - 1.49% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR- American Depository Receipt (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedules of Investments. Keeley Mid Cap Value Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 100.10% Auto Components - 1.21% Delphi Automotive PLC (a) $ Beverages - 1.98% Beam, Inc. Capital Markets - 6.24% Ameriprise Financial, Inc. Invesco Ltd. Oaktree Capital Group, LLC Chemicals - 8.34% Ashland, Inc. FMC Corp. Rockwood Holdings, Inc. W.R. Grace & Co. (a) Commercial Banks - 1.53% BOK Financial Corp. Commercial Services & Supplies - 6.40% Avery Dennison Corp. Iron Mountain, Inc. The ADT Corporation (a) Construction & Engineering - 5.88% KBR, Inc. Quanta Services, Inc. (a) The Babcock & Wilcox Co. (a) Consumer Finance - 1.93% Discover Financial Services Containers & Packaging - 1.90% Rock-Tenn Co. Diversified Financial Services - 4.02% Air Lease Corp. (a) CIT Group, Inc. (a) Energy Equipment & Services - 1.57% Unit Corp. (a) Food Products - 1.81% Flowers Foods, Inc. Health Care Equipment & Supplies - 1.41% DENTSPLY International, Inc. Health Care Providers & Services - 1.99% AmerisourceBergen Corp. Home Furnishings - 1.79% Fortune Brands Home & Security, Inc. (a) Hotels, Restaurants & Leisure - 3.69% MGM Resorts International (a) Wyndham Worldwide Corp. Household Durables - 5.53% Jarden Corp. Lennar Corp. Toll Brothers, Inc. (a) Industrial Conglomerates - 4.12% ITT Corp. Pentair Ltd. Insurance - 9.75% Arthur J. Gallagher & Co. HCC Insurance Holdings, Inc. PartnerRe Ltd. Reinsurance Group of America, Inc. W.R. Berkley Corp. IT Services - 5.53% Broadridge Financial Solutions, Inc. Fidelity National Information Services, Inc. Teradata Corp. (a) Media - 5.39% AMC Networks, Inc. (a) Lamar Advertising Co. (a) Scripps Networks Interactive, Inc. Multiline Retail - 1.95% Dollar Tree, Inc. (a) Multi-Utilities - 1.79% OGE Energy Corp. Oil, Gas & Consumable Fuels - 1.67% Continental Resources, Inc. (a) Pharmaceuticals - 1.82% Perrigo Co. Real Estate Investment Trusts (REITs) - 1.82% Rayonier, Inc. Road & Rail - 3.53% Canadian Pacific Railway Ltd. Kansas City Southern Specialty Retail - 1.68% PetSmart, Inc. Textiles, Apparel & Luxury Goods - 1.88% Hanesbrands, Inc. (a) Water Utilities - 1.95% American Water Works Co., Inc. Total Common Stocks (Cost $41,350,241) $ SHORT TERM INVESTMENTS - 0.07% Money Market Funds - 0.07% Fidelity Government Portfolio, 0.01% $ Total Short Term Investments (Cost $42,014) $ Total Investments (Cost $41,392,255) - 100.17% $ Liabilities in Excess of Other Assets - (0.17)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedules of Investments. Keeley Mid Cap Dividend Value Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 80.59% Aerospace & Defense - 0.44% Exelis, Inc. $ Auto Components - 1.44% Autoliv, Inc. Capital Markets - 3.07% Ameriprise Financial, Inc. Federated Investors, Inc. Legg Mason, Inc. Chemicals - 3.62% FMC Corp. RPM International, Inc. Scotts Miracle-Gro Co. Commercial Banks - 4.48% Associated Banc Corp. BOK Financial Corp. Comerica, Inc. Valley National Bancorp Commercial Services & Supplies - 4.25% Dun & Bradstreet Corp. Iron Mountain, Inc. Republic Services, Inc. Consumer Finance - 1.71% Discover Financial Services Containers & Packaging - 2.11% Bemis, Inc. Rock-Tenn Co. Electric Utilities - 0.93% Westar Energy, Inc. Food Products - 5.04% Campbell Soup Co. ConAgra Foods, Inc. Ingredion, Inc. J.M. Smucker Co. Gas Utilities - 3.71% National Fuel Gas Co. Questar Corp. UGI Corp. Health Care Equipment & Supplies - 1.40% Teleflex, Inc. Health Care Providers & Services - 3.06% AmerisourceBergen Corp. CIGNA Corp. Hotels, Restaurants & Leisure - 1.82% Wyndham Worldwide Corp. Industrial Conglomerates - 1.45% ITT Corp. Insurance - 5.62% Arthur J. Gallagher & Co. Lincoln National Corp. PartnerRe Ltd. Reinsurance Group of America, Inc. IT Services - 3.58% Broadridge Financial Solutions, Inc. SAIC, Inc. Total System Services, Inc. Machinery - 1.84% Snap-On, Inc. Xylem, Inc. Media - 2.52% Gannett, Inc. Scripps Networks Interactive, Inc. Multi-Utilities - 2.11% OGE Energy Corp. Wisconsin Energy Corp. Oil, Gas & Consumable Fuels - 7.12% Cabot Oil & Gas Corp. El Paso Pipeline Partners, L.P. EQT Corp. HollyFrontier Corp. Linn Energy LLC Walter Energy, Inc. Real Estate Investment Trusts (REITs) - 7.79% Alexandria Real Estate Equities, Inc. Duke Realty Corp. EPR Properties Hospitality Properties Trust Mack Cali Realty Corp. Retail Properties of America, Inc. Weingarten Realty Investors Real Estate Management & Development - 1.05% Brookfield Office Properties, Inc. Road & Rail - 1.15% Ryder System, Inc. Semiconductors & Semiconductor Equipment - 1.32% Linear Technology Corp. Software - 1.14% Jack Henry & Associates, Inc. Specialty Retail - 2.67% Aaron's, Inc. Foot Locker, Inc. Textiles, Apparel & Luxury Goods - 0.70% V.F. Corp. Thrifts & Mortgage Finance - 1.80% First Niagara Financial Group, Inc. People's United Financial, Inc. Water Utilities - 1.65% American Water Works Co., Inc. Total Common Stocks (Cost $7,755,319) $ SHORT TERM INVESTMENTS - 2.13% Money Market Funds - 2.13% Fidelity Government Portfolio, 0.01% $ Total Short Term Investments (Cost $249,252) $ Total Investments (Cost $8,004,571) - 82.72% $ Other Assets in Excess of Liabilities - 17.28% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedules of Investments. Keeley All Cap Value Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 100.01% Auto Components - 1.58% Delphi Automotive PLC (a) $ Beverages - 1.37% PepsiCo, Inc. Capital Markets - 4.48% Invesco Ltd. Manning & Napier, Inc. Raymond James Financial, Inc. Chemicals - 4.74% Ashland, Inc. FMC Corp. Rockwood Holdings, Inc. Commercial Banks - 6.06% Associated Banc Corp. Northern Trust Corp. SunTrust Banks, Inc. Wintrust Financial Corp. Commercial Services & Supplies - 3.29% Iron Mountain, Inc. The ADT Corporation (a) Computers & Peripherals - 1.52% NCR Corp. (a) Construction & Engineering - 4.89% Chicago Bridge & Iron Co. - ADR Quanta Services, Inc. (a) The Babcock & Wilcox Co. (a) Consumer Finance - 1.44% Discover Financial Services Diversified Financial Services - 4.36% Air Lease Corp. (a) CIT Group, Inc. (a) Walter Investment Management Corp. (a) Electrical Equipment - 1.54% Regal Beloit Corp. Energy Equipment & Services - 1.59% Dril-Quip, Inc. (a) Food Products - 4.02% Hillshire Brands Co. Kraft Foods Group, Inc. (a) Mondelez International, Inc. Gas Utilities - 1.27% Questar Corp. Health Care Equipment & Supplies - 6.11% Covidien PLC Medtronic, Inc. Teleflex, Inc. Wright Medical Group, Inc. (a) Health Care Providers & Services - 4.24% AmerisourceBergen Corp. Cardinal Health, Inc. UnitedHealth Group, Inc. Hotels, Restaurants & Leisure - 3.18% Carrols Restaurant Group, Inc. (a) Fiesta Restaurant Group, Inc. (a) Household Durables - 1.63% Toll Brothers, Inc. (a) Industrial Conglomerates - 6.43% Dover Corp. Eaton Corp. PLC ITT Corp. Pentair Ltd. Insurance - 8.34% Ace Ltd. Aon PLC Arthur J. Gallagher & Co. Hanover Insurance Group, Inc. PartnerRe Ltd. W.R. Berkley Corp. IT Services - 2.84% Broadridge Financial Solutions, Inc. Fidelity National Information Services, Inc. Media - 4.41% Lamar Advertising Co. (a) Madison Square Garden, Inc. (a) Scripps Networks Interactive, Inc. Metals & Mining - 1.63% Kaiser Aluminum Corp. Multiline Retail - 1.35% Dollar Tree, Inc. (a) Oil, Gas & Consumable Fuels - 4.23% Continental Resources, Inc. (a) Walter Energy, Inc. Williams Companies, Inc. Pharmaceuticals - 2.98% Perrigo Co. Pfizer, Inc. Real Estate Investment Trusts (REITs) - 1.49% Rayonier, Inc. Road & Rail - 3.58% Canadian Pacific Railway Ltd. Genesee & Wyoming, Inc. (a) Union Pacific Corp. Software - 2.44% Comverse Technology, Inc. (a) Comverse, Inc. (a) Specialty Retail - 1.38% Sally Beauty Holdings, Inc. (a) Textiles, Apparel & Luxury Goods - 1.60% Hanesbrands, Inc. (a) Total Common Stocks (Cost $65,003,407) $ SHORT TERM INVESTMENTS - 0.11% Money Market Funds - 0.11% Fidelity Government Portfolio, 0.01% $ Total Short Term Investments (Cost $99,220) $ Total Investments (Cost $65,102,627) - 100.12% $ Liabilities in Excess of Other Assets - (0.12)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR- American Depository Receipt (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedules of Investments. Keeley Alternative Value Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 100.10% Aerospace & Defense - 1.12% GenCorp, Inc. (a) $ Auto Components - 1.16% Delphi Automotive PLC (a) Building Products - 1.00% A.O. Smith Corporation Capital Markets - 3.11% Invesco Ltd. Manning & Napier, Inc. Oaktree Capital Group LLC Chemicals - 3.42% Ashland, Inc. Chemtura Corp. (a) W.R. Grace & Co. (a) Commercial Banks - 2.01% Boston Private Financial Holdings, Inc. Wintrust Financial Corp. Commercial Services & Supplies - 5.31% A.T. Cross Company (a) Avery Dennison Corp. Corrections Corporation of America Iron Mountain, Inc. The ADT Corporation (a) Construction & Engineering - 3.62% Chicago Bridge & Iron Co. - ADR Great Lakes Dredge & Dock Corp. The Babcock & Wilcox Co. (a) Consumer Finance - 0.99% Discover Financial Services Diversified Financial Services - 5.42% Air Lease Corp. (a) CIT Group, Inc. (a) Fidelity National Financial, Inc. PHH Corp. (a) Walter Investment Management Corp. (a) Electrical Equipment - 2.24% Franklin Electric, Inc. Generac Holdings, Inc. Energy Equipment & Services - 2.11% Dril-Quip, Inc. (a) Helix Energy Solutions Group, Inc. (a) Food Products - 2.10% Flowers Foods, Inc. Hillshire Brands Co. Health Care Equipment & Supplies - 4.19% Covidien PLC Hill-Rom Holdings, Inc. Symmetry Medical, Inc. (a) Wright Medical Group, Inc. (a) Health Care Providers & Services - 2.06% Cardinal Health, Inc. Hanger Orthopedic Group, Inc. (a) Home Furnishings - 1.04% Fortune Brands Home & Security, Inc. (a) Hotels, Restaurants & Leisure - 8.87% Carrols Restaurant Group, Inc. (a) Cracker Barrel Old Country Store, Inc. Denny's Corp. (a) DineEquity, Inc. (a) Fiesta Restaurant Group, Inc. (a) Krispy Kreme Doughnuts, Inc. (a) Marriott Vacations Worldwide Corp. (a) Wyndham Worldwide Corp. Household Durables - 3.24% Meritage Homes Corp. (a) Pulte Group, Inc. (a) Toll Brothers, Inc. (a) Industrial Conglomerates - 1.11% ITT Corp. Insurance - 2.10% Arthur J. Gallagher & Co. First American Financial Corp. IT Services - 1.13% Wex, Inc. (a) Machinery - 12.28% Briggs & Stratton Corp. Colfax Corp. (a) EnPro Industries, Inc. (a) John Bean Technologies Corp. L.B. Foster Co. Rexnord Corp. (a) Tennant Co. Terex Corp. (a) Titan International, Inc. Trinity Industries, Inc. Wabtec Corp. Media - 3.10% Belo Corp. Lamar Advertising Co. (a) Madison Square Garden, Inc. (a) Metals & Mining - 2.12% Kaiser Aluminum Corp. Suncoke Energy, Inc. (a) Multiline Retail - 1.07% Dollar Tree, Inc. (a) Oil, Gas & Consumable Fuels - 1.13% Oasis Petroleum, Inc. (a) Paper & Forest Products - 1.12% Deltic Timber Corp. Real Estate Investment Trusts (REITs) - 4.56% Rayonier, Inc. Ryman Hospitality Properties, Inc. Sabra Health Care REIT, Inc. Spirit Reality Capital, Inc. (a) Road & Rail - 4.68% Avis Budget Group, Inc. (a) Canadian Pacific Railway Ltd. Genesee & Wyoming, Inc. (a) Kansas City Southern Software - 3.38% Comverse Technology, Inc. (a) Comverse, Inc. (a) Monotype Imaging Holdings, Inc. Specialty Retail - 3.08% Aaron's, Inc. Foot Locker, Inc. Penske Automotive Group, Inc. Textiles, Apparel & Luxury Goods - 1.13% Hanesbrands, Inc. (a) Thrifts & Mortgage Finance - 3.98% Capitol Federal Financial Northwest Bancshares, Inc. Oritani Financial Corp. Territorial Bancorp, Inc. Transportation Infrastructure - 1.12% Macquarie Infrastructure Company LLC Total Common Stocks (Cost $19,196,972) $ Contracts PURCHASED OPTIONS - 1.57% Put Options - 1.57% CBOE Russell 2000 Index Expiration: March 2013, Exercise Price: $840.00 $ Total Purchased Options (Cost $430,241) $ WARRANTS - 0.00% Oil, Gas & Consumable Fuels - 0.00% Magnum Hunter Resources Corp. Expiration: August 29, 2013, Exercise Price: $10.50 $
